NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4258-18

SUSAN GIGLIOTTI,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                   Submitted February 3, 2021 – Decided February 24, 2021

                   Before Judges Whipple and Firko.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Helmer, Conley & Kasselman, PA, attorneys for
                   appellant (Patricia B. Quelch, of counsel and on the
                   brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Kimberly G. Williams, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Appellant Susan Gigliotti appeals from a March 18, 2019, final decision

of the New Jersey Department of Corrections (DOC) finding her guilty of

prohibited act *.008, abuse and cruelty to animals, in violation of N.J.A.C.

10A:4-4.1(a). We affirm.

                                       I.

      Appellant is incarcerated at the Edna Mahan Correctional Facility

(EMCF) for women and is serving a life sentence for murder, unlawful

possession of a weapon, conspiracy, and receipt of stolen property. Since 2015,

she has participated in Puppies Behind Bars (PBB), a program that trains prison

inmates to raise service dogs for wounded war veterans, first responders, and

explosive-detection dogs for law enforcement. 1 Previously, appellant raised and



1
   According to the organization's website, PBB has been working with inmates
at EMCF since April 2001 and operates in six correctional facilities in New York
and New Jersey. Participating inmates must undergo a selection process before
being accepted into the program. The puppies enter the correctional facility at
eight-weeks old and live with their inmate "puppy-raiser" for approximately
twenty-four months. The puppy-raisers are responsible for the puppy's training,
nurturing, basic medical care, and grooming. Once per week, PBB staff go to
each correctional facility for a full day of teaching classes. PUPPIES BEHIND
BARS, http://www.puppiesbehindbars.com/mission-history (last visited January
20, 2021); see also Cheryl Robinson, Puppies Behind Bars Program Provides
Service Dogs for Veterans, First Responders, FORBES (Jun. 18, 2020, 8:40 a.m.)
https://www.forbes.com/sites/cherylrobinson/2020/06/18/puppies-behind-bars-
program-provides-service-dogs-for-veterans-first-responders/?sh=4890a0025b
85.
                                                                          A-4258-18
                                       2
trained two puppies that went on to serve as explosive-detection canines with

the Bureau of Alcohol, Tobacco, Firearms, and Explosives and the United States

Parks Police.

      On October 29, 2018, appellant was working with a five-and-one-half

month old puppy, Kali. At approximately 9:55 a.m., appellant and the other

PBB participants were walking their puppies around the compound to the

basement of the sewing unit, where the puppies would engage in specialized

scent training under the supervision of two PBB trainers, Janet Brady and Joan

Nuemann. According to appellant, Kali lunged while on leash, and she corrected

the puppy by issuing the commands "come" and "sit." Appellant contends she

finished the class and returned to her unit, only to be informed that Kali was

being taken away from her, and she was being moved to administrative

segregation.

      Senior Corrections Police Officer Phillip Stratton and Sergeant Kristopher

Applegate stated they observed appellant strike Kali on the face with the handle

of the leash while walking the puppy. The officers witnessed the event while

on a break from a training class taking place in EMCF's chapel. Both officers

completed incident reports around 12:00 p.m. on October 29, 2018. On October

30, 2018, appellant was served with a *.008 disciplinary charge, and the matter


                                                                          A-4258-18
                                       3
was referred to a Hearing Officer for further action. Appellant pled not guilty

to the charge and requested counsel substitute.

      The hearing was scheduled to take place on November 2, 2018, but was

postponed at appellant's request to gather witness statements and pose

confrontation questions to staff.     The rescheduled hearing took place on

November 27 and 29, 2018. Numerous inmates submitted statements relating

their observations of the incident. Appellant's request for a polygraph was

denied.   The Administrator ruled that "[a]ny issue of credibility can be

determined by the Hearing Officer at the requested hearing."

      Appellant asserts that counsel substitute was not permitted to speak at the

hearing beyond requesting the charge be dismissed because of excessive delay

in conducting the hearing. She also claims that despite Officer Stratton and

Sergeant Applegate being present at the hearing, 2 counsel substitute was not

permitted to cross-examine them regarding their reports. Therefore, appellant

argues she "was forced to rely totally upon her submitted written statemen t."

      The Hearing Officer found appellant guilty of prohibited act *.008 and

sanctioned her to 180 days' administrative segregation, 365 days' loss of


2
   There is an inconsistency in appellant's brief as to who was present at the
hearing. Initially, she states both officers were present but later indicates "[a]t
least one of the officers was present and available."
                                                                             A-4258-18
                                        4
commutation time, thirty days' loss of J-Pay, thirty days' loss of canteen, thirty

days' loss of recreational privileges, and recommended a job change. Appellant

administratively appealed the decision.      The Superintendent modified the

decision and suspended 180 days of administrative segregation, the 180 days'

loss of commutation time, and denied the Hearing Officer's sanctions of thirty

days' loss of canteen, thirty days' loss of J-Pay, and thirty days' loss of

recreational privileges.

      On appeal, appellant contends she was denied due process, the regulation

at issue is void for vagueness, the investigation and report prepared were

deficient, the DOC did not meet its burden of proof, and the sanctions were

excessive.

                                       II.

      Our review of agency actions is limited. In re Hermann, 192 N.J. 19, 27

(2007). "Decisions of administrative agencies carry with them a presumption of

reasonableness." Figueroa v. N.J. Dep't of Corr., 414 N.J. Super. 186, 191 (App.

Div. 2010). Therefore, we will not overturn an agency's decision unless an

appellant makes a "clear showing that [the decision] is arbitrary, capricious, or

unreasonable, or that it lacks fair support in the record." Hermann, 192 N.J. at

27-28.


                                                                            A-4258-18
                                        5
      When determining whether an agency's decision was arbitrary, capricious,

or unreasonable, an appellate court must determine whether: (1) the agency

followed the law; (2) the record contains substantial evidence sufficient to

support the agency's findings; and (3) "in applying the legislative policies to the

facts, the agency clearly erred in reaching a conclusion that could not reasonably

have been made on a showing of the relevant factors." In re Stallworth, 208 N.J.

182, 194 (2011) (quoting In re Carter, 191 N.J. 474, 482-83 (2007)). Moreover,

we "must determine 'whether the findings made could reasonably have been

reached on sufficient credible evidence presented in the record,' considering 'the

proofs as a whole,' with due regard to . . . the agency's expertise where such

expertise is a pertinent factor." Williams v. Dep't of Corr., 330 N.J. Super. 197,

203 (App. Div. 2000) (quoting Mayflower Sec. v. Bureau of Sec., 64 N.J. 85,

92-93 (1973)).

      "A finding of guilt at a disciplinary hearing shall be based upon substantial

evidence that the inmate has committed a prohibited act." N.J.A.C. 10A:4 -

9.15(a). "Substantial evidence" is "such evidence as a reasonable mind might

accept as adequate to support a conclusion." Figueroa, 414 N.J. Super. at 192

(quoting In re Pub. Serv. Elec. & Gas Co., 35 N.J. 358, 376 (1961)). In other

words, it is "evidence furnishing a reasonable basis for the agency's action."


                                                                             A-4258-18
                                        6
Ibid. (quoting McGowan v. N.J. State Parole Bd., 347 N.J. Super. 544, 562 (App.

Div. 2002)).

      With respect to review of inmate discipline imposed by the DOC, an

appellate court "cannot be relegated to a mere rubber-stamp of agency action."

Williams, 330 N.J. Super. at 204. Consequently, we "insist that the agency

disclose its reasons for any decision, even those based upon expertise, so that a

proper, searching, and careful review by [the Appellate Division] may be

undertaken." Malacow v. N.J. Dep't of Corr., 457 N.J. Super. 87, 93 (App. Div.

2018) (quoting Balagaun v. N.J. Dep't of Corr., 361 N.J. Super. 199, 203 (App.

Div. 2003)). We will then "engage in a careful and principled consideration of

the agency record and findings." Williams, 330 N.J. Super. at 204 (internal

citation omitted).

      While "an appellate court does not substitute its judgment of the facts for

that of an administrative agency," Campbell v. N.J. Racing Comm'n, 169 N.J.

579, 587 (2001), "if the agency's finding 'is clearly a mistaken one and so plainly

unwarranted that the interests of justice demand intervention and correction,

then, . . . [the appellate court] should appraise the record as if it were deciding

the matter at inception and make its own findings and conclusions.'" Id. at 587-




                                                                             A-4258-18
                                        7
88 (quoting Clowes v. Terminix Int'l, Inc., 109 N.J. 575, 588 (1988) (alteration

in original)).

      Appellate review of disciplinary sanctions is similarly deferential.

Hermann, 192 N.J. at 28. "A reviewing court 'may not substitute its own

judgment for the agency's, even though the court might have reached a different

result.'" Stallworth, 208 N.J. at 194 (quoting Carter, 191 N.J. at 483). Discipline

is only reviewed to determine "whether the 'punishment is so disproportionate

to the offense, in the light of all of the circumstances, as to be shocking to one's

sense of fairness.'" Id. at 195 (quoting Carter, 191 N.J. at 484).

      Appellant argues that she was deprived of her due process rights because

she "did not receive the swift adjudication envisioned by DOC regulations."

Because appellant spent thirty-one days in prehearing disciplinary housing, she

contends her ability to prepare her defense was prejudiced, and the Hearing

Officer could have dismissed the charge "due to the extreme violation of time

limits." In addition, appellant asserts she was denied the opportunity "to call

witnesses on her own behalf and to present evidence to be considered by the

[H]earing [O]fficer."

      "In New Jersey, the administrative rules and regulations that govern the

fulfillment of due-process rights for prisoners are balanced against the needs and


                                                                              A-4258-18
                                         8
objectives of the prison." McDonald v. Pinchak, 139 N.J. 188, 194 (1995).

Because disciplinary proceedings are not criminal prosecutions, prisoners are

entitled to only certain limited protections, rather than the "full panoply of

rights" afforded to criminal defendants. Jenkins v. Fauver, 108 N.J. 239, 248-

49 (1987) (quoting Wolff v. McDonnell, 418 U.S. 539, 556-57 (1974)); Avant

v. Clifford, 67 N.J. 496, 522 (1975). Our Court has held that those protections

include:

            (1) written notice of the charges, provided at least
            twenty-four hours before the hearing, so the inmate can
            prepare a defense; (2) an impartial tribunal, consisting
            of either one [Hearing Officer] or a three-member
            adjustment committee; (3) the assistance of a counsel
            substitute if the inmate is illiterate or unable to collect
            or present evidence; (4) the right to call witnesses and
            present documentary evidence, provided it is not
            "unduly hazardous to institutional safety or correctional
            goals"; (5) the right to confront and cross-examine
            adverse witnesses; and (6) quoting the Standards on the
            Inmate Discipline Program section 254.283, "a written
            statement of the fact-findings is given to the inmate by
            the hearing officer or by the adjustment committee
            chairman as to the evidence relied upon, decision and
            the reason for the disciplinary action taken unless such
            disclosure would jeopardize institutional security."

            [Malacow, 457 N.J. Super. at 93-94 (quoting Avant, 67
            N.J. at 525-33); see also McDonald, 139 N.J. at 194-
            95.]




                                                                          A-4258-18
                                        9
       Appellant first argues that the hearing's delay violated her due process

rights. An inmate's rights in a disciplinary proceeding are codified at N.J.A.C.

10A:4-9.1 to -9.28. Our Court has stated these regulations "strike the proper

balance between the security concerns of the prison, the need for swift and fair

discipline, and the due process rights of the inmates." McDonald, 139 N.J. at

202.

       With respect to the timing of a disciplinary hearing, the regulations

provide in relevant part:

             (b) The inmate shall be entitled to a hearing within
             seven calendar days of the alleged violation, including
             weekends and holidays, unless such hearing is
             prevented by exceptional circumstances, unavoidable
             delays or reasonable postponements. Should the
             seventh day fall on a Saturday, Sunday[,] or holiday,
             the last day for the hearing shall be the business day
             immediately following the weekend or holiday.

             (c) Inmates confined in Prehearing Disciplinary
             Housing shall receive a hearing within three calendar
             days of their placement in Prehearing Disciplinary
             Housing, including weekends and holidays, unless
             there are exceptional circumstances, unavoidable
             delays, or reasonable postponements. Should the third
             day fall on a Saturday, Sunday, or holiday, the hearing
             shall be held on the business day immediately following
             the weekend or holiday.

             [N.J.A.C. 10A:4-9.8(b), (c).]



                                                                          A-4258-18
                                      10
      Further, under N.J.A.C. 10A:4-9.9, a Hearing Officer "may, in its

discretion, dismiss a disciplinary charge because of a violation of time limits."

When making such a determination, the Hearing Officer may consider: "(1) [t]he

length of the delay; (2) [t]he reason for the delay; (3) [p]rejudices to the inmate

in preparing his/her defense; and (4) [t]he seriousness of the alleged infraction."

N.J.A.C. 10A:4-9.9.

      Here, the twenty-five-day delay resulted from appellant's request for an

adjournment, not a failure by the DOC to "swiftly adjudicate" the charge.

Moreover, the record shows appellant was placed in Prehearing Disciplinary

Housing on October 29, 2018, and the original hearing date was scheduled to

take place four days later on November 2, 2018.

      We also reject appellant's argument that the Hearing Officer should have

dismissed the charge due to the purported "extreme violation of time limits."

The initial hearing violated N.J.A.C. 10A:4-9.8(c) by only one day. DOC's

evidentiary submissions were dated no later than October 31, 2018, while

appellant's submissions were dated as late as November 21, 2018. Therefore,

we conclude the Hearing Officer properly declined to dismiss the disciplinary

charge pursuant to N.J.A.C. 10A:4-9.9.




                                                                             A-4258-18
                                       11
      For the first time on appeal, appellant contends the Hearing Officer

violated her due process rights by barring live confrontation and cross -

examination of Sergeant Applegate and Officer Stratton. She also argues the

record is devoid of "input from the two [PBB] trainers who were within feet of

[appellant] as the alleged incident occurred," testimony from the four

corrections officers from her housing unit, documents detailing the successful

placement of the two other puppies she raised, and a copy of the PBB handbook

setting forth protocols for training and discipline.

      Our Court has held "that [the] DOC must structure an informal hearing to

'assure that the [disciplinary] finding will be based on verified facts and that the

exercise of discretion will be informed by accurate knowledge of the [inmate's ]

behavior'". McDonald, 139 N.J. at 196 (second and third alterations in original)

(quoting Avant, 67 N.J. at 523). In other words, despite the relative informality

of the hearing, the proceedings must be conducted in such a way that the hearing

officer is able to determine the factual accuracy of the charges. Ibid. Therefore,

a hearing officer must "make a good-faith effort to adjudicate charges fairly and

impose appropriate sanctions." Ibid.

      The administrative regulations continue to guide the analysis. Unlike in

a criminal prosecution, a finding of guilt at a disciplinary hearing only require s


                                                                              A-4258-18
                                        12
"substantial evidence that the inmate has committed a prohibited act." N.J.A.C.

10A:4-9.15(a). "Substantial evidence means such evidence as a reasonable mind

might accept as adequate to support a conclusion. The term has also been

defined as evidence furnishing a reasonable basis for the agency's action."

Figueroa, 414 N.J. Super. at 192 (citations omitted).

      Inmates are permitted to present evidence in the form of fact witnesses

and documentation in their defense.       N.J.A.C. 10A:4-9.13(a).      However, a

Hearing Officer may refuse to call a witness "whether it be for irrelevance, lack

of necessity[,] or hazards presented in individual cases." McDonald, 139 N.J.

at 197 (quoting Avant, 67 N.J. at 531). A Hearing Officer who refuses to call a

witness must record the reasons for the refusal because "the record must show

that prison officials observed mandatory procedural safeguards." Ibid.

      Similarly, an inmate who requests the opportunity for confrontation and

cross-examination of witnesses or accusers shall be given that opportunity "in

such instances where the . . . Hearing Officer . . . deems it necessary for an

adequate presentation of the evidence . . . ." N.J.A.C. 10A:4-9.14(a). A Hearing

Officer may refuse confrontation and cross-examination, N.J.A.C. 10A:4-

9.14(a), but must provide written explanation for the denial. McDonald, 139

N.J. at 198. Our Court determined that "requiring . . . prison officials [to] record


                                                                              A-4258-18
                                        13
reasons for not permitting an inmate to confront or cross-examine witnesses

deters administrative arbitrariness," and "[f]urthermore, compliance with the

requirement . . . permit[s] reviewing authorities to determine whether or not

there had been a proper exercise of discretion." Ibid.

      We have emphasized the significance of in[-]person confrontation and

cross-examination in prison disciplinary proceedings. Jones v. Dept. of Corr.,

359 N.J. Super. 70 (App. Div. 2003). Because "in-person confrontation and

cross-examination have traditionally been regarded as the best way to test

credibility," we concluded in Jones that "[a] proceeding in which the right of

confrontation and cross-examination has been unduly curtailed, or the accused

unreasonably limited in his access to witnesses in his favor, lacks both the form

and substance of a fair hearing." Id. at 77-78.

      Appellant here presented evidence in her defense, written statements from

her witnesses, and confrontation questions posed to Sergeant Applegate.

Moreover, a prison official emailed the PBB liaison to obtain witness statements

from the trainers and was informed "neither one saw the incident" and "their

only knowledge of the incident" was Sergeant Applegate's statement about what

he observed. This email was part of the record reviewed by the Hearing Officer.




                                                                           A-4258-18
                                      14
      Although the record does not contain a statement explaining the Hearing

Officer's refusal to permit in-person confrontation as required by N.J.A.C.

10A:4-9.13 and 9.14, the evidence was aptly summarized as follows:

            [Appellant] pled [not guilty] to charge. [Appellant]
            was afforded all rights and due process. [Appellant's]
            witness statements were detrimental to her plea.
            [Appellant's] confrontation corroborated the evidence
            provided. All evidence was thoroughly considered and
            does corroborate that [Appellant] was witnessed by
            [two] staff mistreating dog. [Appellant] was afforded
            polygraph request which was denied. All evidence
            supports charge. Charge upheld.

      We decline to revisit the Court's holding in McDonald that neither New

Jersey's fairness and rightness standard nor procedural due process mandates the

creation of an audio or video record of a disciplinary hearing. 139 N.J. at 201 -

08. Because stare decisis "carries such persuasive force . . . a departure from

precedent [must] be supported by some special justification." Luchejko v. City

of Hoboken, 207 N.J. 191, 208 (2011) (quoting State v. Brown, 190 N.J. 144,

157 (2007)). One such special justification is "when experience teaches that a

rule of law has not achieved its intended result." Pinto v. Spectrum Chems. &

Lab. Prods., 200 N.J. 580, 598 (2010). We are unpersuaded by appellant's

argument that advancements in technology since McDonald was decided

provides the requisite justification to depart from principles of stare decisis.


                                                                             A-4258-18
                                        15
                                        III.

      Next, appellant argues the disciplinary charge is unconstitutionally void

on its face because the regulation fails to define or explain "abuse or cruelty."

Again, we disagree.

      "A fundamental element of due process is that a law 'must give fair notice

of conduct that is forbidden or required.'" State v. Pomianek, 221 N.J. 66, 84

(2015) (quoting FCC v. Fox TV Stations, Inc., 567 U.S. 239, 253 (2012)). "A

statute that criminalizes conduct 'in terms so vague that [persons] of common

intelligence must necessarily guess at its meaning . . . violates the first essential

of due process of law.'" Id. at 85 (alteration in original) (quoting Lanzetta v.

New Jersey, 306 U.S. 451, 453 (1939)).

             The United States Supreme Court has defined the
             concept of void for vagueness in terms of whether a
             statute or regulation gives a person of ordinary
             intelligence fair warning of what conduct is prohibited
             . . . and whether it is specific enough to provide an
             explicit standard to guide its enforcement.

             [Pazden v. N.J. State Parole Bd., 374 N.J. Super. 356,
             369 (App. Div. 2005).]

      A party asserting a facial challenge to the constitutionality of a regulation

under the void for vagueness doctrine "must establish that no set of

circumstances exists under which the [regulation] would be valid . . . or that the


                                                                               A-4258-18
                                        16
statute lacks any plainly legitimate sweep." State v. Borjas, 436 N.J. Super. 375,

396 (App. Div. 2014) (citations omitted). Notably, "[j]udicial review of a

vagueness challenge is not 'a linguistic analysis conducted in a vacuum.'" Ibid.

(quoting State v. Saunders, 302 N.J. Super. 509, 521 (App. Div. 1997)). Rather,

such review "requires consideration of the questioned provision itself, related

provisions, and the reality in which the provision is to be applied."        Ibid.

(quoting Saunders, 302 N.J. Super. at 521). Unless a regulation's framework

explicitly states otherwise, "the words used in a statute carry their ordinary and

well-understood meanings."      State v. Mortimer, 135 N.J. 517, 532 (1994)

(quoting State v. Afanador, 134 N.J. 162, 171 (1993)).

      Appellant maintains that when "abuse" and "cruelty" are given their

ordinary meaning, the striking of a puppy with the handle of a leash does not

constitute conduct encompassed by those words. We disagree.

      The challenged regulation categorizes *.008 abuse/cruelty to animals as

the second most severe level of offense, warranting "a sanction of no less than

91 days and no more than 180 days of administrative segregation per incident

and one or more of the sanctions listed at N.J.A.C. 10A:4-5.1(g). . . ." N.J.A.C.

10A:4-4.1(2). While N.J.A.C. 10A:4-4.1 does not provide a definition for *.008

abuse/cruelty to animals, the Prevention of Cruelty to Animals Act,


                                                                            A-4258-18
                                       17
N.J.S.A.4:22-1 to 4:22-60, describes various acts which constitute cruelty to

animals. Among those acts is "[i]nflict[ing] unnecessary cruelty upon a living

animal or creature, by any direct or indirect means . . . ." N.J.A.C. 4:22-26(c).

      We are satisfied that striking a puppy in the face with a leash handle easily

satisfies this definition. Moreover, as a self-described veteran puppy-raiser with

PBB, appellant was undoubtedly familiar with PBB's rules and regulations. As

evidenced by the statement of the two PBB trainers present at the time of the

incident, "[t]hey were confident from what was described [by Sergeant

Applegate] that [appellant's actions were] not appropriate PBB training."

Puppy-raisers were prohibited from striking the animals or otherwise inflicting

unnecessary cruelty. Consequently, appellant had fair notice that striking Kali

was prohibited behavior, and we reject her void for vagueness challenge. We

are satisfied appellant received all due process protections to which she is

entitled.

                                       IV.

      Appellant also challenges the sufficiency of the investigation arguing

prison officials failed to obtain: (1) statements from PBB trainers; (2) the PBB

training manual; (3) statements from "[c]ertain staff members"; (4) answers to




                                                                             A-4258-18
                                       18
all confrontation questions posed to Sergeant Applegate; and (5) evidence of

Kali's physical status following the alleged incident.

      N.J.A.C. 10A:4-9.5 governs the investigation of an alleged disciplinary

infraction and provides the investigation shall be conducted "within [forty-eight]

hours of the time the disciplinary report is served upon the inmate." N.J.A.C.

10A:4-9.5(a). It also provides, in pertinent part:

            (e) The investigating officer shall thoroughly
            investigate the incident. As part of this investigation,
            the investigating officer shall verify that the inmate has
            received the written charge. The investigating officer
            shall also read the charge to the inmate, inform the
            inmate of the inmate's use immunity rights, take the
            inmate's plea, and ask if the inmate wishes to make a
            statement concerning the incident or infraction. The
            investigating officer shall take the inmate's statement
            concerning the incident. The investigating officer may
            talk to witnesses and the reporting staff member and
            summarize their statements as may be necessary.
            Comments about the inmate's attitude may be included
            in the investigatory report. The investigating officer
            shall attach to the investigatory report, evidence such
            as, but not limited to, staff reports, photographs of
            physical evidence, analysis of specimens collected,
            continuity of evidence forms and confiscation forms.

            (f) The inmate may submit to the investigating officer
            a written request for inmate witnesses.          Written
            requests will be attached to the record of the case.

            [N.J.A.C. 10A:4-9.5(e), (f).]



                                                                            A-4258-18
                                       19
      Applying these principles, we are satisfied that the prison officials

involved complied with the requirements of N.J.A.C. 10A:4-9.5(e) and (f). The

record demonstrates appellant requested additional time for confrontation and

gathering of witness statements. Likewise, a prison official contacted the PBB

liaison to obtain statements from the trainers but was informed they did not

witness the incident.

      We also have considered, and reject, appellant's argument that she was

improperly denied the opportunity to take a polygraph examination. An inmate

does not have the right to a polygraph test to contest a disciplinary charge.

Johnson v. N.J. Dept' of Corr., 298 N.J. Super. 79, 83 (App. Div. 1997). "An

inmate's request for a polygraph examination shall not be sufficient cause for

granting the request." N.J.A.C. 10A:3-7.1(c). In fact, N.J.A.C. 10A:3-7.1(c) "is

designed to prevent the routine administration of polygraphs, and a polygraph is

clearly not required on every occasion that an inmate denies a disciplinary

charge against him." Ramirez v. Dep't of Corr., 382 N.J. Super. 18, 23-24 (App.

Div. 2005). A "prison administrator's determination not to give a prisoner a

polygraph examination is discretionary and may be reversed only when that

determination is 'arbitrary, capricious or unreasonable.'"   Id. at 24.   "[A]n

inmate's right to a polygraph is conditional and the request should be granted


                                                                          A-4258-18
                                      20
when there is a serious question of credibility and the denial of the examination

would compromise the fundamental fairness of the disciplinary process." Id. at

20.

      Here, the Administrator determined that issues of credibility can be

decided by the Hearing Officer. Moreover, appellant has not pointed to any

extrinsic evidence in the record that would involve credibility. We are satisfied

the Administrator did not abuse her discretion by denying the request for a

polygraph examination.

      There was substantial credible evidence in the record to support the

finding of guilt. In addition, the sanctions, as substantially lessened by the

Superintendent, were commensurate with the severity of the infraction and

authorized under N.J.A.C. 10A:4-5.1(a) for an asterisk offense.         Asterisk

offenses "are considered the most serious and result in the most severe

sanction[.]" N.J.A.C. 10A:4-4.1(a).

      We have reviewed appellant's remaining arguments and conclude they

lack sufficient merit to warrant extended discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-4258-18
                                      21